ERVIN, Judge.
We reverse the failure of the trial court in this marital dissolution case to reserve jurisdiction to award permanent periodic alimony to the wife in light of the wife’s limited earning potential, the promising career prospects of the husband and the long term nature of the marriage. See Melton v. Melton, 251 So.2d 705 (Fla. 1st DCA 1971). Accord Mendonsa v. Mendonsa, 479 So.2d 306 (Fla. 2d DCA 1985); Evans v. Evans, 337 So.2d 998 (Fla. 4th DCA 1976).
We affirm that portion of the final judgment of dissolution making each party responsible for their own attorney’s fees and costs in that the record reflects that both spouses have the financial ability to pay for their own attorney’s fees and costs.
AFFIRMED in part and REVERSED in part.
BOOTH and WENTWORTH, JJ., concur.